                                                                                                                       Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 1 of 7



                                                                                                              1   James Weiler; AZ Bar No. 034371
                                                                                                                  Michael Zoldan; AZ Bar No. 028128
                                                                                                              2
                                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                                  Scottsdale, AZ 85260
                                                                                                              4   Tel & Fax: 480.442.3410
                                                                                                              5   jweiler@zoldangroup.com
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6
                                                                                                                  Attorneys for Plaintiff
                                                                                                              7
                                                                                                                  Patrick Castro
                                                                                                              8
                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                              9
                                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                                             11   Patrick Castro, an Arizona resident,           Case No. CV-18-04715-PHX-JZB
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12                        Plaintiff,
                                                                                                             13
                                                                                                                         v.
                                                                                                             14                                               PLAINTIFF’S MOTION FOR ENTRY
                                                                                                                  C&C Verde LLC dba Midas, an Arizona
                                                                                                             15   limited liability company; Christopher      OF DEFAULT JUDGMENT AGAINST
                                                                                                                  Conforti, an Arizona resident, and           DEFENDANTS C&C VERDE, LLC
                                                                                                             16                                                  DBA MIDAS, CHRISTOPHER
                                                                                                                  Nicholas Conforti, an Arizona resident,
                                                                                                                                                                 CONFORTI AND NICHOLAS
                                                                                                             17
                                                                                                                                                                        CONFORTI
                                                                                                                                       Defendants.
                                                                                                             18
                                                                                                             19
                                                                                                                                                               (Assigned to the Hon. John Z. Boyle)
                                                                                                             20
                                                                                                             21           Pursuant to the Federal Rule of Civil Procedure 55, Plaintiff Patrick Castro
                                                                                                             22
                                                                                                                  respectfully requests that the Court enter judgment by default against Defendants C&C
                                                                                                             23
                                                                                                                  Verde LLC dba Midas, Christopher Conforti and Nicholas Conforti.
                                                                                                             24
                                                                                                             25   I.      Procedural History

                                                                                                             26           1.     The Verified Complaint (Dkt. 1) was filed on December 17, 2018 and served
                                                                                                             27
                                                                                                                  Nicholas Conforti (Dkt. 6) and Defendant Christopher Conforti (Dkt. 7) on December 26,
                                                                                                             28
                                                                                                                  2018 and Defendant C&C Verde, LLC dba Midas on January 24, 2019 (Dkt. 12).
                                                                                                                        Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 2 of 7



                                                                                                              1            2.     An Answer or other pleading in response to the Verified Complaint was due
                                                                                                              2
                                                                                                                  on January 16, 2019 for Defendants Christopher and Nicholas Conforti and February 14,
                                                                                                              3
                                                                                                                  2019 for Defendant C&C Verde LLC dba Midas. See F.R.Civ.P. 15(a)(3).
                                                                                                              4
                                                                                                              5            3.     Defendants have failed to plead or otherwise defend within the time allowed

                                                                                                              6   and, therefore, are now in default.
                                                                                                              7
                                                                                                                           4.     The Clerk of the Court entered Default against Defendants C&C Verde LLC
                                                                                                              8
                                                                                                                  dba Midas, Christopher Conforti and Nicholas Conforti on March 27, 2019 (Dkt. 15).
                                                                                                              9
                                                                                                             10            5.     In support of this request, Plaintiff relies upon the record in this case and the
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   affidavit submitted (herein as “Exhibit 1”).
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  II.      Argument
                                                                                                             13
                                                                                                                           A. Standards for Default Judgment
                                                                                                             14
                                                                                                             15            Federal Rule of Civil Procedure 55(a) provides that the clerk of the court must enter

                                                                                                             16   a party’s default “[w]hen a party against whom a judgment for affirmative relief is sought
                                                                                                             17
                                                                                                                  has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise.”
                                                                                                             18
                                                                                                                  Fed R. Civ. P. 55(a). Once a party has been defaulted, a court may enter a default judgment.
                                                                                                             19
                                                                                                             20   Fed R. Civ. P. 55(b).

                                                                                                             21            In determining whether to grant a default judgment, “[t]he general rule of law [is]
                                                                                                             22
                                                                                                                  that upon default the factual allegations of the complaint, except those relating to the amount
                                                                                                             23
                                                                                                                  of damages, will be taken as true.” Televideo Sys. Inc. v. Heidenthal, 826 F.2d 915, 917-
                                                                                                             24
                                                                                                             25   918, (9th Cir. 1087).

                                                                                                             26            While a plaintiff must prove damages when seeking a default judgment, this
                                                                                                             27   evidentiary burden is “relatively lenient.” Elektra Entnm’t Group v. Bryant, No. 03-6381,
                                                                                                             28
                                                                                                                     Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 3 of 7



                                                                                                              1   2004 WL 783123 at *2 (C.D. Cal. Feb. 13, 2004). In determining damages, the Court can
                                                                                                              2
                                                                                                                  properly rely on declarations submitted by the Plaintiff. F.R.Civ.P. 55(b)(2).
                                                                                                              3
                                                                                                                         B. Plaintiff has met the Eitel Factors
                                                                                                              4
                                                                                                              5          The Ninth Circuit has articulated factors the Court should consider in deciding

                                                                                                              6   whether to grant a monetary default judgment. Those are: (1) the possibility of prejudice
                                                                                                              7
                                                                                                                  to the Plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint, (4) the
                                                                                                              8
                                                                                                                  amount of money at stake, if any, (5) the possibility of dispute concerning material facts,
                                                                                                              9
                                                                                                             10   (6) whether default was due to excusable neglect, and (7) the policy favoring a decision on
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                1. Possibility of prejudice to the Plaintiff
                                                                                                             13
                                                                                                                         The first Eitel factor considers whether Plaintiff will suffer prejudice if default
                                                                                                             14
                                                                                                             15   judgment is not entered. Id. Prejudice exists where, absent entry of default judgment, the

                                                                                                             16   plaintiff would lose the right to a judicial resolution of its claims and it would be without
                                                                                                             17
                                                                                                                  other recourse of recovery. See generally Elektra Entm’t Group, Inc. v. Crawford, 226
                                                                                                             18
                                                                                                                  F.R.D. 388,392 (C.D. Cal. 2005).
                                                                                                             19
                                                                                                             20          By virtue of their default, Defendant has admitted the allegations of the Complaint.

                                                                                                             21   A default judgment stands as Plaintiff’s only remaining act of recourse in this matter.
                                                                                                             22
                                                                                                                  Therefore, this factor weighs heavily in favor of default judgment.
                                                                                                             23
                                                                                                                                2. The Merits of the Claim and the Sufficiency of the Complaint
                                                                                                             24
                                                                                                             25          The second and third Eitel factors “require that a plaintiff state a claim on which the

                                                                                                             26   [plaintiff] may recover.” Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D.
                                                                                                             27   Cal. 2002).
                                                                                                             28
                                                                                                                     Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 4 of 7



                                                                                                              1          As stated above, after the Clerk enters default, the factual allegations of the
                                                                                                              2
                                                                                                                  complaint are taken as true. Televideo Sys., 826 F.2d at 917-918. Moreover, Plaintiff has
                                                                                                              3
                                                                                                                  pled facts sufficient to establish his claims in the Verified Complaint.
                                                                                                              4
                                                                                                              5                 3. The Amount of Money at Stake

                                                                                                              6          Under the fourth Eitel factor, “the court must consider the amount of money at stake
                                                                                                              7
                                                                                                                  in relation to the seriousness of Defendant’s conduct.” Pepsico, 238 F.Supp. 2d at 1176.
                                                                                                              8
                                                                                                                         In Exhibit 1, Plaintiff provides a damage calculation. Plaintiff worked overtime
                                                                                                              9
                                                                                                             10   every week from December 17, 2015 through March 10, 2018, on average 57 hours a week,
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   but he was only paid his regular straight-time rate for 40 hours, and the overtime rate for 10
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  hours and he was not compensated at all for the remaining 7 hours of overtime he worked
                                                                                                             13
                                                                                                                  on average per week. The damage calculation shows that Plaintiff is owed $22,143.24 in
                                                                                                             14
                                                                                                             15   unliquidated damages. The amount of damages is the result of Defendants’ continued and

                                                                                                             16   repeated failures to pay Plaintiff all of the wages he was owed week after week.
                                                                                                             17
                                                                                                                  Defendants’ have been served with the Complaint and decided not to respond to the
                                                                                                             18
                                                                                                                  Complaint.     Given the repeated and serious nature of Defendants’ conduct versus the
                                                                                                             19
                                                                                                             20   amount of money at stake, along with the seriousness of refusing to plead or defend against

                                                                                                             21   his lawsuit, this factor weighs in favor of Plaintiff.
                                                                                                             22
                                                                                                                                4. The Possibility of Dispute Concerning Material Facts
                                                                                                             23
                                                                                                                         There is no dispute concerning the material facts because the factual allegations of
                                                                                                             24
                                                                                                             25   Plaintiff’s complaint are taken as true at this default stage. Marcelos v. Dominguez, No. 08-

                                                                                                             26   0056, 2009 WL 113383, at *4 (N.D. Cal. Jan. 16, 2009). The fifth Eitel factor weighs in
                                                                                                             27   favor of default.
                                                                                                             28
                                                                                                                     Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 5 of 7



                                                                                                              1                 5. Whether Default was Due to Excusable Neglect
                                                                                                              2
                                                                                                                         Under the sixth Eitel factor, the Court considers whether Defendants’ default
                                                                                                              3
                                                                                                                  resulted from excusable neglect. Eitel at 1471-1472. The Ninth Circuit has said “[a]
                                                                                                              4
                                                                                                              5   defendant’s conduct is culpable if he has received actual or constructive notice of the filing

                                                                                                              6   of the action and failed to answer.” Meadows v. Dominican Republic, 817 F.2d 517, 521
                                                                                                              7
                                                                                                                  (9th Cir. 1987).
                                                                                                              8
                                                                                                                         Defendants were served by process server and therefore they have received actual
                                                                                                              9
                                                                                                             10   notice of the filing of the action and the Verified Complaint and failed to answer.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   Defendants have not presented any evidence that the default resulted from excusable
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  neglect. Therefore, the sixth Eitel factor also weighs in favor of Plaintiff and entering
                                                                                                             13
                                                                                                                  default.
                                                                                                             14
                                                                                                             15                 6. The Policy Favoring a Decision on the Merits

                                                                                                             16          The final Eitel factor considers the preference for deciding cases on the merits.
                                                                                                             17
                                                                                                                  However, “this factor, standing alone, cannot suffice to prevent entry of default judgment
                                                                                                             18
                                                                                                                  for otherwise default judgment could never be entered.” Warner Bros. Entm’t Inc. v. Caridi,
                                                                                                             19
                                                                                                             20   346 F. Supp. 2d 1068, 1073 (C.D. Cal. 2004). Courts have concluded that “this factor does

                                                                                                             21   not weigh very heavily.” Id.
                                                                                                             22
                                                                                                                         Defendants have had time to answer and have failed to do so. As such, Defendants
                                                                                                             23
                                                                                                                  have failed to make any argument that they are entitled to a decision on the merits.
                                                                                                             24
                                                                                                             25   Therefore, Plaintiff has met the Eitel factors for default judgment.

                                                                                                             26          C.     The Court Should Grant a Liquidated Damages Award
                                                                                                             27          The FLSA provides that any employer who violates the overtime wage provision is
                                                                                                             28
                                                                                                                  liable not only for the unpaid compensation but also “[a]n additional equal amount as
                                                                                                                     Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 6 of 7



                                                                                                              1   liquidated damages.” Chao v. A-One Medical Services, Inc., 346 F.3d 908, 919-20 (9th Cir.
                                                                                                              2
                                                                                                                  2003) (quoting 29 U.S.C. § 216(b), ruled unconstitutional on other grounds by Alden v.
                                                                                                              3
                                                                                                                  Maine, 527 U.S. 706, 712 (1999)); see also Fontes v. Drywood Plus, Inc. No. CV-13-1901-
                                                                                                              4
                                                                                                              5   PHX-LOA (D. Ariz. Dec. 2, 2013).

                                                                                                              6            Liquidated or double damages, represent compensation, and are not considered a
                                                                                                              7
                                                                                                                  penalty. "Double damages are the norm, single damages the exception.” Id. at 920 (citation
                                                                                                              8
                                                                                                                  and internal quotation marks omitted); Nellis v. G.R. Herberger Rev. Trust, 360 F.Supp.2d
                                                                                                              9
                                                                                                             10   1033, 1044 (D. Ariz. 2005).        Therefore, Plaintiff should be awarded an additional
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   $22,143.24 in liquidated damages.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                           D. Plaintiff is Entitled to Recover Attorneys’ Fees and Costs
                                                                                                             13
                                                                                                                           Furthermore, Plaintiff is entitled to his attorneys’ fees and costs pursuant to 29
                                                                                                             14
                                                                                                             15   U.S.C. § 216(b).      In actions under the FLSA, employers who violate the [the Act] in

                                                                                                             16   addition to any judgment awarded to the plaintiffs, are liable for reasonable attorneys’ fees
                                                                                                             17
                                                                                                                  of the action. 29 U.S.C. §216(b). The award of attorney's fees in such a proceeding is
                                                                                                             18
                                                                                                                  mandatory and is added to the amount of unpaid wages and liquidated damages. Orozco v.
                                                                                                             19
                                                                                                             20   Borenstein, No. CV 11-02305- PHX-FJM (D. Ariz. Feb. 20, 2013). As this district and the

                                                                                                             21   9th Circuit have made clear: “It is not only appropriate to award fees to a successful
                                                                                                             22
                                                                                                                  plaintiff, it is mandatory." Orozco at 3; See also: Houser v. Matson, 447 F.2d 860 (9th Cir.
                                                                                                             23
                                                                                                                  1971).
                                                                                                             24
                                                                                                             25            If the Court enters default judgment, Plaintiff will satisfy the prevailing

                                                                                                             26   party/judgment analysis under 29 U.S.C. § 216(b) and is therefore entitled to his attorneys’
                                                                                                             27   fees and costs. Pursuant to LRCiv 54.2, Plaintiff will file a motion for attorneys’ fees
                                                                                                             28
                                                                                                                  following the award of a default judgment.
                                                                                                                     Case 2:18-cv-04715-JZB Document 17 Filed 05/09/19 Page 7 of 7



                                                                                                              1   III.   Conclusion
                                                                                                              2
                                                                                                                         Based on the foregoing arguments, calculations and the pleadings of record, Plaintiff
                                                                                                              3
                                                                                                                  respectfully requests that the Court enter judgment against Defendants, individually and
                                                                                                              4
                                                                                                              5   collectively, in favor of the Plaintiff in the amount of $44,975.98.

                                                                                                              6          In addition, Plaintiff respectfully requests $689.50 in costs.
                                                                                                              7
                                                                                                                         In addition, Plaintiff respectfully requests the Court allow him to file a motion for
                                                                                                              8
                                                                                                                  attorneys’ fees following the award of a default judgment.
                                                                                                              9
                                                                                                             10          In addition, Plaintiff respectfully requests that these amounts be augmented further
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   by post-judgment interest pursuant to 28 U.S.C. § 1961 and costs and attorney fees incurred
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  by Plaintiff in the collection of the amounts awarded herein.
                                                                                                             13
                                                                                                             14
                                                                                                             15                        RESPECTFULLY SUBMITTED May 9, 2019.

                                                                                                             16                                              ZOLDAN LAW GROUP, PLLC
                                                                                                             17
                                                                                                                                                        By: /s/ James Weiler
                                                                                                             18                                              14500 N. Northsight Blvd, Suite 133
                                                                                                                                                             Scottsdale, AZ 85260
                                                                                                             19                                              Attorneys for Plaintiff Patrick Castro
                                                                                                             20
                                                                                                             21                                CERTIFICATE OF SERVICE
                                                                                                             22
                                                                                                                  I hereby certify that on May 9, 2019, I electronically transmitted the foregoing document
                                                                                                             23   to the United States District Court, District of Arizona Court Clerk, using the CM/ECF
                                                                                                                  System.
                                                                                                             24
                                                                                                             25
                                                                                                                  By: /s/ Elizabeth Medina
                                                                                                             26
                                                                                                             27
                                                                                                             28
